Citation Nr: 1136693	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, for the period on and after April 13, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.  The Veteran had additional service in the Army National Guard of Pennsylvania from November 1975 to November 1985.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is related to military service.

2.  The Veteran's currently diagnosed tinnitus is related to military service.

3.  The evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) was initially manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, hypervigilance, a restricted affect, anxiety, and difficulty in establishing and maintaining effective work and social relationships.

4.  For the period on and after April 13, 2011, the evidence of record shows that the Veteran's PTSD was manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, hypervigilance, a restricted affect, anxiety, suicidal ideation, auditory hallucinations, inappropriate behavior, obsessive behavior, panic attacks, episodes of violence, mild memory impairment, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

3.  The criteria for an initial evaluation of 50 percent for PTSD, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for an evaluation in excess of 50 percent for PTSD, for the period on and after April 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issues involving the Veteran's claims for service connection for bilateral hearing loss and tinnitus as the Board is taking action favorable to the Veteran by granting service connection for these disorders.  As such, this decision poses no risk of prejudice to the Veteran with respect to those claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

With respect to the Veteran's PTSD claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in October 2006 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in August 2009, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  The Veteran's treatment records and personnel records from his period of service in the Army National Guard of Pennsylvania are not currently associated with the claims file.  However, as the issues on appeal deal with the rating assigned for the Veteran's PTSD since service connection for the disability was established, effective August 30, 2006, treatment records and personnel records from 1975 to 1985 are not relevant to claims.  As such, the duty to assist does not require that VA make further efforts to obtain these records.  38 C.F.R. § 3.159(c)(2).

VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his PTSD claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Bilateral Hearing Loss and Tinnitus

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any complaints or diagnosis of hearing loss or tinnitus.

On an April 1964 service enlistment examination, an audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On an April 1967 service separation examination, the Veteran denied experiencing hearing loss.  An audiological examination was listed on the report and pure tone thresholds, in decibels, were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

After separation from military service, a July 1997 private audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
30
35
50
LEFT
20
10
30
55
65

The medical evidence of record shows that tinnitus and bilateral hearing loss have been consistently diagnosed for VA purposes since July 1997.

In an October 2006 VA audiological examination, the Veteran reported in-service noise exposure from machine guns, rifles, and artillery, with the loudest noise coming from being onboard an aircraft with guns firing.  The Veteran reported that he wore an aviation helmet, but not hearing protection.  He stated that he had been stationed in an artillery unit first, followed by an aviation unit, and had flown 354 combat missions in Vietnam.  The Veteran reported occupational noise exposure due to working 29 years as an aircraft mechanic.  The Veteran reported that during his service in the Army National Guard of Pennsylvania, he served as a helicopter mechanic and a flight engineer.  The Veteran also reported recreational noise exposure from hunting and shooting for approximately nine years.  Following the diagnosis, the examiner opined that "[b]ased upon results of entrance and separation examinations, this hearing loss i[s] not a result or caused by [the V]eteran's noise exposure while serving from 1964 through March 11, 1967.  Tinnitus, therefore, would be considered less likely than not to be related to his noise exposure in the Service."

In the October 2007 notice of disagreement, the Veteran stated that when he joined the Army National Guard of Pennsylvania, he failed an entrance audiological examination and had to get a waiver for the disability.

In a July 2011 hearing before the Board, the Veteran stated that he did not receive an audiological examination on separation from military service.  He stated that when he joined the Army National Guard of Pennsylvania, he had to take a physical for flight duties, and required a waiver due to existing hearing loss.  The Veteran also reported that he had been told by private audiologists in the 1980s that his hearing loss was due to aircraft noise.

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to military service.  The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See Id.  While there is no medical evidence of hearing loss on the Veteran's service separation examination, the Veteran has reported that he did not receive an audiological examination on separation.  While the Veteran's service separation examination lists results from an audiogram, the Veteran's service treatment records do not include an audiogram from that date.  This is in contrast to the Veteran's April 1964 service entrance examination, for which a printed audiogram is of record.  Accordingly, the evidence of record is consistent with the Veteran's claim that he did not actually receive an audiological examination on separation.

The Veteran's service personnel records show that he served initially as an artillery crewman, and later as a helicopter door gunner.  In addition, the Veteran's service personnel records show that the Veteran was involved in extensive combat as a helicopter door gunner during his period of service in Vietnam, resulting in the award of the Distinguished Flying Cross and 12 separate awards of the Air Medal, including at least one for Heroism.  Accordingly, the evidence of record demonstrates that the Veteran had extensive noise exposure during military service.  The Veteran has stated that he experienced hearing loss since his exposure to noise during military service.  The Board finds that the Veteran's statements are competent to show that he experienced a decrease in hearing acuity and tinnitus during military service and after separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

In addition, the Board finds that the Veteran's statements about his history of hearing loss are credible.  While there is no medical evidence that substantiates the Veteran's reports of hearing loss prior to 1997, there is also no reliable evidence that contradicts his claims.  Without such contradictory evidence, the Board will not presume the Veteran's statements to be incredible.  Accordingly, the Veteran's statements are both competent and credible evidence that his symptoms began during military service and that he had a continuity of symptomatology to the present day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding that, under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.)

While the October 2006 VA audiological examination stated that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were related to military service, the only basis given for this opinion were the audiograms listed on the Veteran's service entrance and separation examinations.  However, VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the October 2006 VA audiological examination does not provide a competent etiological opinion, as the only basis given for the opinion is one predicated on evidentiary point which is non-determinative for VA purposes.  As such, the only competent and credible etiological evidence of record states that the Veteran experienced hearing loss and tinnitus during military service, as well as continuity of that symptomatology to the present day.

Accordingly, upon application of the benefit of the doubt, the Board finds that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for bilateral hearing loss and tinnitus is warranted.

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The Veteran's PTSD claims are based on the assignment of an initial evaluation following an initial award of service connection for PTSD.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for PTSD was granted by a December 2006 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 30, 2006.  Subsequently, an April 2011 rating decision assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 13, 2011.

In a November 2006 VA PTSD examination report, the Veteran reported experiencing nightmares three to four times per week.  He reported irritability, emotional numbness, and social withdrawal.  On mental status examination, the Veteran was alert and coherent.  He was well-groomed, looked healthy, and had a civil and responsible demeanor.  The Veteran's thinking was linear and free of delusions, though the examiner stated that diagnostic testing indicated otherwise.  The Veteran reported that he had retired early and felt lonely and misunderstood.  He avoided social situations and meaningful relations whenever possible.  The Veteran reported occasionally losing his concentration and direction.  The Veteran's affect appeared euthymic on the surface, but test results showed depression and hopelessness.  The Veteran responded to stress by withdrawing into fantasy and daydreaming.  He lacked energy to cope with the problems of everyday life.  The examiner stated that the Veteran might have been an avoidant type personality who was cynical and socially introversive with very rigid behavior patterns.  The examiner stated that such a description did not "bode well" for PTSD treatment.  The Veteran's insight and judgment were reported as fair, but the Veteran was "likely to get worse if he does not seek help."  The examiner stated that the Veteran's PTSD was "of a mild to moderate nature."  The diagnosis was PTSD, mild to moderate.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55-60, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a May 2009 VA PTSD examination report, the Veteran denied a history of suicidal or homicidal ideation.  The Veteran reported that he had difficulty dealing with authority figures and most of his jobs involved working alone.  He reported that he had been in his present job for three years, but had recently "used expletives and walked out of work" when he was unhappy with his assigned work.  The examiner stated that the Veteran's employer was "obviously . . . fairly tolerant with [the Veteran]."  The Veteran reported that he had previously been married, but had been divorced since 1990.  He dated "from time to time" but was not dating anyone at that moment.  The Veteran described himself as "a bit of a loner," denied having any close friends, and reported that he did not see his children or grandchildren very often.  The examiner stated that the Veteran appeared somewhat aloof and distant from others.  The Veteran reported that his marriage had ended due to lack of communication.  He reported that his normal work day consisted of getting ready for work, going to work, coming home, and watching television.  He reported that on weekends he went fishing a lot.  The Veteran stated that he his sleep was "horrible" and he was typically awake for half the night.  The Veteran reported that he had "a few friends", and had one female friend that he could "talk to occasionally."  He reported that he did not do much other than fishing.  The Veteran reported experiencing nightmares every night, re-experiencing of his stressors, and irritability.  He stated that he had "significant startle problems" and was very hypervigilant.  He reported suspiciousness in crowds, but his concentration seemed fairly good.  The Veteran had aloofness and social withdraw, and experienced difficulties with feeling of affection and love.  The Veteran described anhedonic reactions and exhibited "quite a bit" of thought avoidance.  His affect was restricted and he had a sense of hopelessness.  The Veteran did not have problems with impulse control.  The Veteran denied phobias, panic attacks, and obsessive/compulsive problems.

On mental status examination, the Veteran was casually dressed and groomed.  He did not appear to be in acute distress, but appeared edgy and anxious.  The Veteran was alert, oriented, and a reliable historian.  He denied suicidal or homicidal thoughts.  No behavior or speech abnormalities were noted.  The Veteran's thought process was clear, coherent, goal directed, and logical.  His thought content was free of any obsessions, compulsions, delusions, or hallucinations.  The Veteran did not have any major concentration or memory disturbances.  His judgment and insight were "pretty good."  The Axis I diagnoses were PTSD and probable alcohol abuse in remission.  The examiner assigned a GAF score of 51-60, which contemplates moderate symptoms.  See Id.

In a September 2009 VA outpatient medical report, the Veteran denied feeling anxious.  He reported that he was fishing and working and stated that "he really is coping well," but reported experiencing nightmares.

In an April 2011 VA PTSD examination report, the Veteran reported experiencing severe nightmares and flashbacks.  He was socially withdrawn and on guard at all times.  The Veteran stated that he lived alone and did not socialize with his children.  He reported that his leisure activities were fishing and shooting pool, but that he was no longer able to do either.  The Veteran reported a history of suicide attempts, though he stated that he just did not care if he died but did not believe he would commit suicide.

On psychiatric examination, the Veteran was appropriately dressed and without remarkable psychomotor activity or speech.  He was cooperative, and his affect was appropriate, constricted, and blunted.  The Veteran's mood was depressed.  His attention was intact, but he passed the test only marginally.  The Veteran was oriented to person, time, and place.  His thought process was unremarkable with a paucity of ideas.  His thought content included suicidal ideation and phobias.  He had non-persistent delusions of guilt.  The Veteran understood the outcome of his behavior and understood that he had a problem.  He experienced sleep impairment and non-persistent auditory hallucinations.  The Veteran had inappropriate behavior, but interpreted proverbs appropriately.  He had obsessive/ritualistic behavior and panic attacks.  The Veteran did not have homicidal thoughts, but did have suicidal thoughts.  He had fair impulse control with episodes of violence.  The Veteran was able to maintain minimum personal hygiene and did not have problems with activities of daily living.  The Veteran's memory was mildly impaired in all areas.  On diagnostic testing, the Veteran's PTSD symptoms fell into the severe range.  The Axis I diagnosis was PTSD.  The examiner assigned a GAF score of 45, which contemplates serious symptoms, such as suicidal ideation, severe obsessional ritual, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See Id.

In a July 2011 hearing before the Board, the Veteran stated that he did not have any friends, saw his children very rarely, and did not do much other than work.  The Veteran stated that he worked two jobs per week, for approximately 12 hours per day.

The Schedule provides that assignment of a 30 percent evaluation is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411

A 50 percent evaluation is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

The evidence of record shows that the Veteran's PTSD was initially manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, hypervigilance, a restricted affect, anxiety, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran was employed full time, he was in a position which did not involve interactions with many people and the Veteran clearly experienced significant social impairment, both with friends and family.  The Veteran lived alone, did not have any significant relationships with his family, and only had a few friends, none of whom he considered close.  In addition, even working in isolation the Veteran experienced difficulty with his work relationships and maintained his position in part because his employer was "fairly tolerant."  Accordingly, despite his long-term history of full-time employment, the medical evidence of record shows that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  This is substantiated by the Veteran's November 2006 and May 2009 GAFs scores, which both contemplated moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See DSM-IV, 46-47.

Applying the above criteria to the facts of the case, the medical evidence most closely approximates the criteria contemplated for a 50 percent initial evaluation under the provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  While the Veteran did not demonstrate speech abnormalities, panic attacks, difficulty understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thing, the predominant criteria for a 50 percent evaluation under Diagnostic Code 9411 is occupational and social impairment with reduced reliability and productivity.  As the medical evidence of record demonstrates that the Veteran's symptoms resulted in extensive isolation both in his employment and his social interaction, the Board finds that the initial manifestations of the Veteran's PTSD most closely approximates the criteria contemplated for a 50 percent initial evaluation under the provisions of Diagnostic Code 9411.

However, an initial rating in excess of 50 percent is not for assignment as the evidence of record does not show that prior to April 13, 2011, the Veteran ever had suicidal ideation; obsessional rituals; illogical, obscure; or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or a total inability to establish and maintain effective relationships.  Regarding his social and occupational relationships, the Veteran's ability to maintain a job, even one that involved little work with others, demonstrates that the Veteran retained a least some ability to establish and maintain effective relationships.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether additional staged ratings would be in order.  In this case, the Veteran was already receiving a staged rating, with a 50 percent evaluation assigned effective April 13, 2011.  The evidence of record shows that the Veteran's symptomatology increased in severity for the period on and after April 13, 2011, however it does not show that this increase was sufficient to warrant a 70 percent evaluation for the Veteran's PTSD.  For the period on and after April 13, 2011, the evidence of record shows that the Veteran's PTSD was manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, hypervigilance, a restricted affect, anxiety, suicidal ideation, auditory hallucinations, inappropriate behavior, obsessive behavior, panic attacks, episodes of violence, mild memory impairment, and difficulty in establishing and maintaining effective work and social relationships.  Of these manifestations, the suicidal ideation, auditory hallucinations, inappropriate behavior, obsessive behavior, panic attacks, episodes of violence, and mild memory impairment were knew symptoms that had not been demonstrated prior to April 13, 2011.  This increase in severity is also demonstrated by the GAF score assigned in the April 2011 VA PTSD examination report, which contemplated severe symptoms.  See DSM-IV, 46-47.

However, the evidence of record also shows that the Veteran remained fully employed for the period on and after April 13, 2011.  Indeed, the evidence of record shows that the Veteran had actually taken a second job and was actively working longer hours than he had been at the time of his initial evaluation.  In this regard, the Schedule specifically states that evaluations are designed "to compensate for considerable loss of working time from exacerbations or illnesses," and that when applying the Schedule, there should be an "emphasis upon the limitation of activity imposed by the disabling condition."  38 C.F.R. § 4.1.  In this case, while the evidence shows that the Veteran experiences significant PTSD symptoms, it also shows that he is able to maintain two jobs and work 12 hours per day.  Such a level of employment is not consistent with occupational impairment with deficiencies in most areas.  As such, a rating in excess of 50 percent is not for assignment at any point during the periods on appeal, as the evidence of record does not show that the Veteran's PTSD symptoms were sufficiently severe to cause occupational impairment with deficiencies in most areas. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's PTSD was, at most, manifested by sleep impairment, irritability, loss of concentration, depression, hopelessness, hypervigilance, a restricted affect, anxiety, suicidal ideation, auditory hallucinations, inappropriate behavior, obsessive behavior, panic attacks, episodes of violence, mild memory impairment, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his PTSD.  A rating in excess of the currently assigned rating is provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 50 percent rating for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a 70 percent evaluation at anytime during the appeal period, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial evaluation of 50 percent disabling, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD, for the period on and after April 13, 2011, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


